Filed 12/4/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION THREE

NARITH S.,                         B296384

       Petitioner,                 Los Angeles County
                                   Super. Ct. No. NA101252-02
       v.

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

       Respondent;

THE PEOPLE,

       Real Party in Interest.


     ORIGINAL PROCEEDINGS in mandate. Laura Laesecke,
Judge. Petition granted.
     Cyn Yamashiro and Markéta Sims, Independent Juvenile
Defender Program, for Petitioner.
       No appearance for Respondent.
    Jackie Lacey, District Attorney, Phyllis Asayama and John
Pomeroy, Deputy District Attorneys, for Real Party in Interest.
                 _________________________
       Narith S. petitions for a writ of mandate requiring the trial
court to vacate its order denying his motion to remand his case
to juvenile court. Narith was 15 years old at the time of the
offenses with which he is charged. The trial court ruled Senate
Bill No. 1391 (SB 1391) unconstitutional. We agree with our
colleagues in the First, Third, Fourth, Fifth, and Sixth Districts
who have recently confronted this issue and concluded that
SB 1391 is constitutional. Accordingly, we grant Narith’s
petition.
                          BACKGROUND
       In 2015 the People charged Narith with nine counts of
attempted murder as well as shooting at an inhabited dwelling
and discharging a firearm from a motor vehicle.1 The case arose
from a gang-related drive-by shooting at an apartment complex.
After detectives gave Narith the Miranda admonition,2 he told
them he had fired a number of shots from the back seat of his
friend’s car after yelling “Fuck Chongos” (a derogatory term for
the gang that is his gang’s rival). Five victims were struck with



1      We have only a partial record of the proceedings below.
Narith submitted dockets for the criminal and juvenile courts,
a reporter’s transcript of the February 2019 hearing on his
second motion to remand, and copies of the motion, opposition,
and reply filed in the superior court. The district attorney
submitted with its return a partial transcript of Narith’s
preliminary hearing. Neither party has provided us with a copy
of the felony complaint, the information, a reporter’s transcript of
the fitness proceedings in the juvenile court, or any minute order
or written ruling in the juvenile court finding Narith unfit.
2     Miranda v. Arizona (1966) 384 U.S. 436.




                                 2
bullets; all five survived. Narith was 15 years old at the time of
the alleged crimes.
        Narith was arraigned in criminal (adult) court in November
2015. A year later his counsel moved to remand his case to
juvenile court. In January 2017 the trial court certified Narith to
the juvenile court. In June 2018 the juvenile court found Narith
unfit for juvenile court and returned him to criminal court.
        On January 3, 2019, Narith filed a motion to remand his
case to juvenile court, citing SB 1391. The district attorney
opposed the motion, arguing SB 1391 is “an unconstitutional
amendment to the provisions of Welfare and Institutions Code
section 707, as amended by an initiative statute, Proposition 57.”
Narith filed a reply.
        On February 20, 2019, the court heard the motion. The
court ruled SB 1391 unconstitutional and therefore denied
Narith’s motion to be transferred back to the juvenile court.
Narith filed a petition for a writ of mandate and a request for a
stay of his adult proceedings. We issued an order to show cause
and a stay.
                             DISCUSSION
1.      Proposition 57 and SB 1391
        In November 2016 the voters approved Proposition 57,
the Public Safety and Reconciliation Act of 2016. (People v.
Superior Court (Alexander C.) (2019) 34 Cal.App.5th 994, 997
(Alexander C.).) Proposition 57 “ ‘largely returned California to
the historical rule’ ” in effect before 2000 that “required a juvenile
court to declare a minor unfit for the juvenile system before a
district attorney could prosecute that minor in criminal court.”
(Alexander C., at pp. 997-998.) Under Proposition 57,
“ ‘ “[c]ertain categories of minors . . . can still be tried in criminal




                                   3
court, but only after a juvenile court judge conducts a transfer
hearing to consider various factors such as the minor’s maturity,
degree of criminal sophistication, prior delinquent history, and
whether the minor can be rehabilitated.” ’ ” (Alexander C., at
p. 998, quoting People v. Superior Court (Lara) (2018) 4 Cal.5th
299, 305.)
       Proposition 57 set forth five purposes: “1. Protect and
enhance public safety. [¶] 2. Save money by reducing wasteful
spending on prisons. [¶] 3. Prevent federal courts from
indiscriminately releasing prisoners. [¶] 4. Stop the revolving
door of crime by emphasizing rehabilitation, especially for
juveniles. [¶] 5. Require a judge, not a prosecutor, to decide
whether juveniles should be tried in adult court.” (People v.
Superior Court (S.L.) (2019) 40 Cal.App.5th 114, 121, review
granted Nov. 26, 2019, S258432 (S.L.), quoting Voter Information
Guide, Gen. Elec. (Nov. 8, 2016) text of Prop. 57, § 2, p. 141
(Voter Guide).) Proposition 57 “authorize[d] legislative
amendment of its provisions that amended [Welfare and
Institutions Code] section 707, ‘so long as such amendments are
consistent with and further the intent of this act by a statute that
is passed by a majority vote of the members of each house of the
Legislature and signed by the Governor.’ ” (People v. Superior
Court (K.L.) (2019) 36 Cal.App.5th 529, 535 (K.L.), quoting Voter
Guide, § 5, p. 145.)
       In September 2018 the Governor approved SB 1391
(2017-2018 Reg. Sess.) (Stats. 2018, ch. 1012, § 1). It took effect
January 1, 2019. SB 1391 “eliminates the district attorneys’
ability to seek transfer of 14 and 15 year olds from juvenile court
to criminal court” (subject to a narrow exception if the minor
is “ ‘not apprehended prior to the end of juvenile court




                                 4
jurisdiction’ ”). (Alexander C., supra, 34 Cal.App.5th at p. 998;
Welf. & Inst. Code, § 707, subd. (a)(2).) The Legislature declared
that SB 1391 amended Proposition 57 and “is consistent with
and furthers the intent of Proposition 57.” (S.B. 1391, § 3;
Alexander C., at p. 998.)
2.    Five appellate courts have upheld SB 1391 as
      constitutional; one appellate court has disagreed
      A number of district attorneys—including the District
Attorney of Los Angeles County—have challenged SB 1391 as
unconstitutional.3 Here, the district attorney argues, “In Prop. 57,
voters provided juvenile judges discretion to determine whether
14 and 15 year-old offenders should be rehabilitated in the
juvenile system. SB 1391 removed that discretion and in the
process violated the California Constitution.” The district
attorney states, “Section 5 of Prop. 57 allows amendments by


3      California’s Attorney General does not share this view.
(See K.L., supra, 36 Cal.App.5th at p. 533, fn. 2.) The Attorney
General appeared as counsel for the Solano County Superior
Court in Alexander C., arguing the court properly terminated a
14-year-old juvenile’s transfer proceeding to criminal court under
SB 1391. (Alexander C., supra, 34 Cal.App.5th at pp. 996, 999.)
The Attorney General also appeared as an “interested party” in
K.L., supra, 36 Cal.App.5th at page 532, and as amicus curiae
on behalf of the minors in People v. Superior Court (T.D.) (2019)
38 Cal.App.5th 360, review granted Nov. 26, 2019, S257980
(T.D.); S.L., supra, 40 Cal.App.5th 114; and O.G. v. Superior
Court (2019) 40 Cal.App.5th 626, review granted Nov. 26, 2019,
S259011 (O.G.). (See also C.S. v. Superior Court (2018) 29
Cal.App.5th 1009, 1039 [“The Attorney General also submits
that Senate Bill No. 1391 is constitutional because it furthers
the purposes of Proposition 57.”].)




                                 5
the Legislature ‘so long as such amendments are consistent with
and further the intent of this act . . . .’ [¶] By entirely eliminating
the ability to transfer any 14- and 15-year-olds to adult court,
SB 1391 improperly upset the balance struck by the voters. . . .
As such, it is unconstitutional.”
       In the nine months since the trial court here found SB 1391
unconstitutional, five appellate courts have rejected the
argument the district attorney makes. In Alexander C., decided
April 30, 2019, the First District Court of Appeal considered
the case of a 14-year-old charged with two counts of attempted
murder, two counts of torture, and “various sex offenses.”
(Alexander C., supra, 34 Cal.App.5th at p. 998.) After SB 1391
took effect, Alexander C. moved to dismiss the district attorney’s
motion to transfer him to criminal court. The Superior Court
of Solano County terminated the transfer proceeding and
the district attorney petitioned for a writ of mandate, arguing
SB 1391 was an invalid amendment to Proposition 57 because
it was not consistent with Proposition 57 and did not further
the proposition’s intent. (Alexander C., at p. 999.)
       The Court of Appeal denied the district attorney’s writ
petition. The court noted Proposition 57 “sought to promote
juvenile rehabilitation by channeling more minors into the
juvenile system.” (Alexander C., supra, 34 Cal.App.5th at
p. 1000.) The court continued, “[SB] 1391 takes Proposition 57’s
goal of promoting juvenile rehabilitation one step further by
ensuring that almost all who commit crimes at the age of 14 or 15
will be processed through the juvenile system,” where they will
receive treatment, counseling, and education. (Ibid.) The court
concluded, “It is apparent that [SB] 1391 is consistent with and




                                  6
furthers Proposition 57’s goal of emphasizing rehabilitation for
juvenile offenders.” (Ibid.)
      In an opinion filed June 19, 2019, the Third District Court
of Appeal agreed. In K.L., the district attorney had charged two
15-year-olds—K.L. and R.Z.—in separate cases, with murder,
attempted murder, and shooting into an occupied vehicle,
with gang and personal discharge of a firearm allegations, and
murder, respectively. (K.L., supra, 36 Cal.App.5th at pp. 533-
534.) Juvenile courts had found both minors unfit and granted
the district attorney’s motion to transfer them to criminal court.
After SB 1391 took effect, however, the trial courts dismissed
the transfer motions and sent the matters to juvenile court.
(K.L., at pp. 533-534.)
       The district attorney petitioned for a writ of mandate.
The appellate court denied the writ. The court noted, “Taken as
a whole, and in the context of juvenile offenders, it appears the
intent of Proposition 57 was to reduce the number of youths who
would be prosecuted as adults.” The court said SB 1391 “furthers
the stated purpose and intent of Proposition 57 to have fewer
youths removed from the juvenile justice system.” The court
stated, “[W]hile Proposition 57 did continue to permit transfer
of 14 and 15 year olds to adult court for prosecution, there is
nothing in the language of Proposition 57 or the ballot materials
to suggest that it was a specific intent of Proposition 57 to ensure
that 14- and 15-year-old juvenile offenders would continue to be
subject to adult criminal prosecution. [SB] 1391 does not conflict
with Proposition 57 but advances its stated intent and purpose to
reduce the number of youths to be tried in adult court, reduce the
number of incarcerated persons in state prisons, and emphasize
rehabilitation for juveniles. Accordingly, we conclude [SB] 1391




                                 7
is not an unconstitutional amendment of section 707 as modified
by Proposition 57.” (K.L, supra, 36 Cal.App.5th at p. 541.)
       On August 5, 2019, in a two-to-one decision, the
Fifth District Court of Appeal concluded SB 1391 did not
unconstitutionally amend Proposition 57. In T.D., supra, 38
Cal.App.5th 360, a jury had convicted the 14-year-old defendant
of shooting and killing a man during an attempted carjacking.
T.D. appealed, Proposition 57 took effect while his appeal was
pending, and the Court of Appeal remanded the case to the
superior court for a juvenile transfer hearing. The district
attorney later moved to transfer T.D. to criminal court. After
SB 1391 went into effect, T.D. argued the court no longer had
authority to transfer his case out of the juvenile justice system.
The superior court agreed and the district attorney petitioned
for a writ of mandate. (Id. at pp. 365-367.)
       The Court of Appeal denied the writ petition. The court
addressed the district attorney’s contention “that the original
version of Proposition 57 established 16 years old as the
minimum age at which juveniles could be transferred to adult
court, but this language was specifically deleted after a review
process.” (T.D., supra, 38 Cal.App.5th at p. 376.) The appellate
court noted “the change was made after the Act in its original
form was posted on the Attorney General’s Web site for a 30-day
public comment period. No public comments were received, but
the Act’s proponents spoke with a number of individuals and
special interest groups. This eventually led to the version of
the Act that was submitted to voters as Proposition 57.” (Ibid.)
       The court continued: “The District Attorney says the
drafters of Proposition 57 clearly were aware of arguments for
and against transfer of 14 and 15 year-olds to criminal court.




                                 8
This is true. Unlike inferences to be drawn from amendments
made during the legislative process, however, we cannot conclude
from drafting changes made prior to an initiative measure’s
submission to voters that voters were aware of, and so necessarily
rejected, the measure’s original provisions.” (T.D., supra,
38 Cal.App.5th at p. 376.) The court concluded that—when it
construed the “ambiguous” “amendatory language” of section 5
of Proposition 57 “and the Act as a whole consistently with the
voters’ intent”—SB 1391 is constitutional. (Id. at p. 378.)4
       On September 20, 2019, the Sixth District Court of Appeal
in a two-to-one decision agreed with the First, Third, and Fifth
Districts. (S.L., supra, 40 Cal.App.5th 114.) There, a 15-year-old
was charged with murder and three counts of attempted murder
with firearm enhancements. The trial court rejected the
district attorney’s constitutional challenge to SB 1391 and the
prosecution petitioned for a writ of mandate. The majority
denied the writ, holding “SB 1391 is constitutional because it is
consistent with and furthers the intent of Proposition 57.” (S.L.,
at p. 117.) The dissenting justice stated “the controlling question
is not of constitutional magnitude but rather is a matter of
statutory interpretation.” (Id. at p. 123.) The dissenter found


4      The Fifth District rejected other challenges to SB 1391 in a
companion case filed the same day, People v. Superior Court
(I.R.) (2019) 38 Cal.App.5th 383, review granted Nov. 26, 2019,
S257773 (I.R.). Justice Poochigian dissented in both cases.
Justice Poochigian concluded SB 1391 “clearly does not ‘further’
(Prop. § 57, § 2) the enumerated and inferable intents of
Proposition 57,” and therefore “is unconstitutional under article
II, section 10, subdivision (c) of the California Constitution.”
(I.R., at p. 398.)




                                 9
SB 1391 “to be inconsistent with fundamental provisions of
Proposition 57.” (S.L., at p. 125.)
       On October 1, 2019, the Fourth District Court of Appeal
agreed with the courts that have upheld SB 1391. (B.M. v.
Superior Court (2019) 40 Cal.App.5th 742 (B.M.).) Fifteen-year-
old B.M. was charged with special circumstances arson-murder.
The juvenile court held SB 1391 unconstitutional and B.M.
filed a writ petition. In a two-to-one decision the appellate court
concluded “[SB] 1391 furthers each of Proposition 57’s express
purposes” and issued the writ. (B.M., at p. 747.)
       The majority first detailed the differences between
the juvenile and criminal justice systems and the history of
California’s prosecution of minors over the last three decades.
The court then considered each of Proposition 57’s express
purposes. The court noted its task under Amwest Surety Ins. Co.
v. Wilson (1995) 11 Cal. 4th 1243 (Amwest) was “not to discern the
intent of Proposition 57’s transfer hearing provision,” but rather
to “discern the intent behind Proposition 57 as a whole and
decide whether [SB] 1391 furthers that overarching intent under
‘any reasonable construction.’ ” (B.M., supra, 40 Cal.App.5th
at p. 754, fn. 4, original italics.)
       The B.M. majority was not persuaded by the district
attorney’s argument “that the voters approved Proposition 57
to create a mechanism to transfer 14 and 15 year olds to criminal
court.” While the court “[took] seriously [its] duty to ‘ “ ‘jealously
guard’ ” ’ the electorate’s initiative power,” it concluded “to
construe the amendment allowance in Proposition 57 as [the trial
court] and the district attorney do, would be no allowance at all.”
(B.M., supra, 40 Cal.App.5th at p. 760.) The dissenting justice
disagreed, stating, “I conclude [SB] 1391 is not consistent with




                                 10
and does not further the intent of the voters who enacted
Proposition 57”; it therefore was, in his view, “ineffective.”
(Id. at p. 771.)
       One court has disagreed with all of these other courts:
our colleagues in Division Six. On September 30, 2019, the court
issued its opinion in O.G., supra, 40 Cal.App.5th 626. O.G., age
15, was charged with two murders. One victim had been shot
to death and the other had been stabbed. The court held
“that [SB 1391] is unconstitutional insofar as it precludes
the possibility of adult prosecution of an alleged 15-year-old
murderer.” (Id. at p. 628.) The O.G. court said, “[w]e disagree
with the four Court of Appeal opinions because, frankly, they did
not ask nor answer the determinative question so aptly framed
by Justice Chin for a unanimous Supreme Court in [People v.
Superior Court (Pearson) (2010) 48 Cal. 4th 564 (Pearson)].” (Id.
at p. 629.)5 The court “agree[d] with the cogent analysis of the
dissent [in S.L.].” (Ibid.)




5     Pearson considered whether legislation (coincidentally also
enacted in a Senate Bill numbered 1391) authorizing a defendant
sentenced to death or life in prison to receive postconviction
discovery was an invalid attempt to amend Proposition 115.
Proposition 115 provided “ ‘[n]o order requiring discovery shall be
made in criminal cases except as provided’ ” in the Proposition.
(Pearson, supra, 48 Cal.4th at p. 567.) The Supreme Court
concluded the legislation was not an impermissible amendment
because (1) it authorized postconviction, not pretrial, discovery,
and (2) habeas corpus proceedings were not the same as a
“criminal case.” (Id. at pp. 567, 571.)




                                11
3.      We agree with the five appellate courts that
        have found SB 1391 constitutional
        On November 26, 2019, our Supreme Court granted review
in four cases, S.L., T.D., I.R., and O.G. While we await a ruling
from the high court, we must decide the case before us. With no
disrespect whatsoever to our colleagues in Division Six, we find
the reasoning and conclusions of the First, Third, Fourth, Fifth,
and Sixth Districts thorough and sound, and we join them in
finding SB 1391 constitutional. We follow the analytical
framework laid down by those courts.
        “ ‘ “In considering the constitutionality of a legislative act
we presume its validity, resolving all doubts in favor of the [a]ct.
Unless conflict with a provision of the state or federal
Constitution is clear and unquestionable, we must uphold
the [a]ct.” ’ ” (T.D., supra, 38 Cal.App.5th at pp. 370-371, quoting
Amwest, supra, 11 Cal.4th at p. 1252.) “In other words, ‘ “a
strong presumption of constitutionality supports the Legislature’s
acts.” ’ ” (T.D., at p. 371, quoting Amwest, at p. 1253.)
        “We also bear in mind the well-established separation of
powers principle that ‘[c]ourts should exercise judicial restraint
in passing upon the acts of coordinate branches of government;
the presumption is in favor of constitutionality, and the invalidity
of the legislation must be clear before it can be declared
unconstitutional.’ ” (B.M., supra, 40 Cal.App.5th at p. 748.)
“Legislative findings are entitled to ‘ “great weight” ’ and
‘ “will be upheld unless they are found to be unreasonable and
arbitrary.” ’ ” (Id. at p. 749, quoting Amwest, supra, 11 Cal.4th
at p. 1252.) “This is especially true where the Legislature has
directly considered the constitutional issue and found the




                                 12
amendment consistent with the voter initiative, as it has here.”
(B.M., at p. 749.)
       “This does not mean we apply a deferential standard
of review, however. Proposition 57’s ‘limitation on legislative
authority “must be given the effect the voters intended it to
have.” ’ ” (T.D., supra, 38 Cal.App.5th at p. 371, quoting
Gardner v. Schwarzenegger (2009) 178 Cal. App. 4th 1366, 1374.)
“ ‘Accordingly, starting with the presumption that the Legislature
acted within its authority, we shall uphold the validity of
[SB 1391] if, by any reasonable construction, it can be said
that the statute [is consistent with and furthers the intent] of
Proposition [57].’ ” (T.D., at p. 371.) “We review the [trial] court’s
interpretation of Proposition 57 and [SB] 1391 de novo.” (B.M.,
supra, 40 Cal.App.5th at p. 748; T.D., at p. 371 [question of law
subject to our independent review].)
       “[A]s is true with all statutory interpretation, we begin
first with the language of the statute, giving its words ordinary
meaning, and construing it within the context of the statute
and overall statutory scheme as a whole.” (K.L., supra,
36 Cal.App.5th at p. 535.) Proposition 57 expressly permits
amendment6 by the Legislature as long as those amendments
“are consistent with and further the intent” of the proposition.
(Voter Guide, supra, § 5, p. 145.) We read this language to
require the amendment to be consistent with Proposition 57’s
intent, not its specific provisions or language. Were the phrase


6      Narith argues SB 1391 did not amend Proposition 57.
We are doubtful about his contention. We assume without
deciding that SB 1391 is an amendment to the proposition.
(Cf. S.L., supra, 40 Cal.App.5th at p. 118; Alexander C., supra,
34 Cal.App.5th at p. 1003, fn. 1.)




                                 13
“amendments that are consistent with, and further the intent of,
the proposition,” our analysis might be different. But the
proposition’s phrase has no commas.
       The T.D. court commented on this issue of punctuation.
The court noted the key phrase “can be read to allow
amendments that are consistent with the express language of
the Act and that further the intent of the Act; or, it can be read
to allow amendments that are consistent with the intent of
the Act and that further the intent of the Act.” (T.D., supra, 38
Cal.App.5th at p. 372.) The court continued: “If the amendatory
language is interpreted in the first manner, [SB] 1391
unconstitutionally amends the Act, because its removal of 14 and
15 year olds from the possibility of prosecution in adult court
is inconsistent with the express language of the Act. Indeed,
limiting authorized amendments to those consistent with the
express language of the Act would appear to preclude any
amendment that deletes or repeals any portion of the Act, no
matter how consistent such action might be with the purpose of
the Act itself. Had that been the aim of the language in question,
it seems likely that Proposition 57 would have been drafted
so as not to permit any amendments whatsoever absent voter
approval.” (Ibid.; cf. Alexander C., supra, 34 Cal.App.5th at
p. 1003 [“if any amendment to the provisions of an initiative is
considered inconsistent with an initiative’s intent or purpose,
then an initiative such as Proposition 57 could never be
amended”].)
       As our Supreme Court explained in Amwest, when
determining whether a legislative amendment is consistent with
the purpose of a voter initiative, a court is not limited to the
express statement of purpose included in the initiative; rather,




                               14
“ ‘evidence of its purpose may be drawn from many sources,
including the historical context of the amendment, and the ballot
arguments favoring the measure.’ ” (Amwest, supra, 11 Cal.4th
at p. 1256.)
       The district attorney argues SB 1391’s elimination of
prosecutors’ ability to try juveniles under 16 in criminal court
“thwart[s] . . . [the protection of] public safety.” Underlying this
argument is an assumption that locking up 14- and 15-year-olds
in adult prisons is the only way to protect the public. The
district attorney ignores the expressions of purpose and intent
in Proposition 57 as well as SB 1391.
       As the B.M. court noted, “the most obvious goal of
Proposition 57’s juvenile offender provisions” was “stopping
‘the revolving door of crime by emphasizing rehabilitation.’ ”
(B.M., supra, 40 Cal.App.5th at p. 754, quoting Voter Guide,
supra, § 2, p. 141.) “The argument in favor of Proposition 57 in
the voter information guide pointed out [that] ‘the more inmates
are rehabilitated, the less likely they are to re-offend . . . [and]
minors who remain under juvenile court supervision are less
likely to commit new crimes.’ ” (B.M., at p. 754, quoting Voter
Guide, supra, argument in favor of Prop. 57 at p. 58.) Plainly,
rehabilitating juvenile offenders so they don’t continue to commit
crimes benefits public safety.
       Another explicit purpose of Proposition 57 was to
“ ‘[p]revent federal courts from indiscriminately releasing
prisoners.’ ” (B.M., supra, 40 Cal.App.5th at p. 754.) Reducing
the inmate population in adult prisons by keeping juveniles in
the juvenile justice system promotes public safety by eliminating
any need for federal judges to order inmates released before their
parole dates. The district attorney does not acknowledge these




                                 15
plain benefits to public safety intended by Proposition 57 and
furthered by SB 1391.
      We join in and adopt the analyses and holdings of our
colleagues in the First, Third, Fourth, Fifth, and Sixth Districts.
To quote the B.M. court, acceptance of the district attorney’s
arguments “would unnecessarily and unwisely constrain our
lawmakers, prohibiting them from making well-researched and
informed policy decisions based on new scientific research and
our changing understanding of criminology and penology. In
other words, it would freeze any effort at youth justice reform in
the name of preserving the integrity of an initiative promoting
youth justice reform.” (B.M., supra, 40 Cal.App.5th at p. 760.)




                                 16
                             DISPOSITION
      Let a peremptory writ of mandate issue directing the
superior court to vacate its February 20, 2019 order denying
Narith S.’s motion to remand his case to the juvenile court and
to enter a new order granting the motion. This court’s stay order
is vacated upon the finality of this opinion.

     CERTIFIED FOR PUBLICATION




                                    EGERTON, J.

We concur:




             EDMON, P.J.




             DHANIDINA, J.




                               17